Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/05/2022 with respect to the 35 U.S.C. § 103 rejection of claims 1 and 11 under Shoshan in view of Kumar have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s argument that Kumar cannot be relied on to teach a second criterion (a most viewed item of content) because Kumar is capable of factoring in additional criterion beyond this criterion. The Examiner does not find this argument persuasive because the Examiner did not rely on such additional criterion, only the ‘most viewed item of content of a plurality of items of content’ criterion taught by Kumar. Whether or not Kumar can factor in additional criterion beyond a most viewed item of contents is immaterial to Kumar’s relevance for the reasons relied on by the Examiner. The Examiner also notes that instant independent claims 1 and 11 do not claim that the selecting of the item of content is based soley, exclusively, or only on a most viewed item of content (or any similar language that would support Applicant’s argument that a prior art reference that considers multiple factors including a most viewed item of content would not be a suitable teaching of this feature). It appears that Applicant’s argument is based on an interpretation of the instant claims that is narrower than their broadest reasonable interpretation. 
The Examiner maintains the position taken on pp. 8-9 of the Non-Final Rejection of 02/03/2022 that Kumar teaches in at least [0125] that a second criterion for selection of an item of a plurality of items for presentation to a user could include a most viewed item. 
The Examiner also respectfully disagrees with Applicant’s arguments attacking the motivation to combine Kumar and Shoshan on p. 9 of the Remarks. Here, the Applicant again attempts to establish that Kumar’s ability to select recommended content based on more factors than just a most viewed item would preclude Kumar from being used as prior art evidence of this feature. The Examiner maintains the position taken on p. 9 of the Non-Final Rejection of 02/03/2022 that Kumar is properly combinable with Shoshan to render obvious the instant-claimed invention of claims 1 and 11. The Examiner again notes that whether or not Kumar’s invention can support more features than those claimed in the instant claims is immaterial, as the Examiner did not rely on these additional features. 
	Applicant’s arguments with respect to the rejection of claims 51 and 52 under Shoshan, Kumar and Ryan have been considered and are persuasive. New grounds of rejection are provided using US 2008/0134053 A1 to Fischer to address the amended claim limitations now requiring the determining of whether recommendations have been disabled to be “based on a setting of a user account”, see the rejection of claims 51 and 52 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317933 A1 to Shoshan in view of US 2017/0061286 A1 to Kumar et al.
	Re claim 1, Shoshan discloses a method for recommending content based on gaming progress (The title identifies Shoshan as pertaining to automatic game support content generation and retrieval. [0010] presents a summary of one embodiment of Shoshan which involves receiving real-time game play data, analyzing it, determining if any data represents known game states or scenarios, and sending relevant audio/video game tips or recommendations appropriate to the player. Herein Shoshan describes that, “The selected portion of a video game sent to the one or more gamers computers comprises video or video/audio clips corresponding to the one or more of the gamers’ virtual in-game location or game state.  The selected portions include one or more of game tips or recommendations for play. The recommendations for play derive from one or more of: player attributes, gamer level, game state, and virtual in-game position of the gamer.”) comprising:
	receiving, from a computing device over a communication network, video game performance data ([0041] describes, “there may be provided, on a computing platform,
a gameplay support module which may include computer executable code for: (1) detecting one or more game parameters of a game being played on the same or functionally associated computing platform,” and that, “the gameplay support module may access Application Interfaces (API's) of the video game. […] the video game may access Application Interfaces (API's) of the gameplay publisher […] the gameplay support module code may be at least partially interwoven with the code of the video game. […] the gameplay support module code may be integrated into or with a gaming platform such as for example, "Steam".”
[0042] describes that, “the gameplay publisher and/or the gameplay support module may detect in the video game and/or in the audio stream one or more game parameters. The game parameters may comprise: A game identifier such as the game name; the game version; the level played within the game; the progress within the level; the time it took the player to make that progress in the game; position of the player; the direction the player is looking at; number of failures in the level; character type such as magician, warrior, alien, etc.; player resources such as weapons, ammunition, strength, life, mana, Inventory, energy, abilities, money; Active resources such as weapons, armor, shield, rings; Commands given to the player; and statistics relating to player performance.”
[0043] further describes that, “the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by watching the matrices passing through the graphics pipeline and analyzing these matrices to extract information such as the virtual camera location and/or orientation, different objects location, etc. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by watching areas in the system memory and extracting information such as the player attributes (e.g. location, orientation, class, dressing, character type, etc.), game level, remaining ammunition, etc. According to some embodiments of the present invention, the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by performing image processing of the displayed image, for instance, by using Optical Character Recognition (OCR) techniques to identify text displayed on the screen indicating certain game parameters (e.g. position/level-"Level 1", "XYZ Castle", "ABC Room", "123 Command"). According to some embodiments of the present invention, the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by performing image processing of the displayed image and correlating it with a database of known scenes from the game, for example, it may match the displayed image with a stored image in a database, or it may correlate a histogram of a displayed scene with a stored histogram in the database. According to some embodiments of the present invention, the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by performing audio processing. The audio processing can be done on speech and/or on soundtrack and/or on sound effects. […] the gameplay publisher and/or the gameplay support module may generate signatures of speech and/or soundtrack and/or sound effects during the game as identifiers of game events and/or location and/or game stage and/or game progress. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by tracking the files that are being loaded into the audio card. The gameplay publisher and/or the gameplay support module may generate signatures of the loaded files as identifiers of game events and/or location and/or game stage and/or game progress. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by analyzing the set of textures that are being used in a scene. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by tracking the texture files that are being loaded. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by analyzing the set of object geometries that are being used in a scene. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by tracking the object geometry files that are being loaded. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by analyzing the set of shaders that are being used in a scene. […] the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by tracking the shader files that are being loaded.”) based on performance of an identified challenge in the video game using the computing device, wherein the video game performance data comprises an identifier of the video game and an identifier of the identified challenge ([0002] describes that it is known that, “Computer or video games are becoming increasingly challenging, and gamers are spending much of their time struggling to overcome these challenges. Often, gamers need to repeat a certain level of the game over and over again in order to be able to progress to the next level.”
[0042] describes that, “the gameplay publisher and/or the gameplay support module may detect in the video game and/or in the audio stream one or more game parameters. The  game parameters may comprise: A game identifier such as the game name; the game version; the level played within the game; the progress within the level; the time it took the player to make that progress in the game; position of the player; the direction the player is looking at; number of failures in the level: character type such as magician, warrior, alien, etc.; player resources such as weapons, ammunition, strength, life, mana, Inventory, energy, abilities, money; Active resources such as weapons, armor, shield, rings; Commands given to the player; and statistics relating to player performance.”
[0045] describes that, “the gameplay support module may initiate a tutorial search only upon a content consumer's request, (e.g. when the content consumer failed a challenge several times and requires assistance in the game).” the emphasized exemplary challenge being monitored and which a consumer failed meets the limitation of an identified challenge in the video game. [0045] further describes an exemplary identified challenge as “the consumer is about to leave a scene which includes a secret and which the content consumer did not reveal” This is a more specific example of an identified challenge.
 [0064] also describes that a player may make manual selections of a “game from a list of games in the dropdown menu 10” and of a challenge, “the game stage from the dropdown menu 12” 
determining, based on a first criterion stored in memory, whether performance data indicates a failure to overcome the challenge in the video game ([0012] describes, “the game play publisher computer systems are configured to detect the failure by the one or more gamers to succeed at one or more positions during a game a specified number of times and to recommend to the one or more gamers one or more video or video/audio clips tutorials corresponding to the one or more positions. The specified number of times may be greater than 1.” [0042] describes that, “the gameplay publisher and/or the gameplay support module may detect in the video game and/or in the audio stream one or more game parameters. The game parameters may comprise: […] number of failures in the level:” [0045] describes a particular challenge failure as “the consumer is about to leave a scene which includes a secret and which the content consumer did not reveal”)
and in response to determining that the video game performance data indicates the failure to overcome the challenge in the video game, querying a content database to identify for recommendation an item of content of a plurality of items of content that correspond to the identifier of the video game and the identifier of the identified challenge, selecting the item of content of the plurality of items of content based on a second criterion stored in memory; and transmitting, for display via the computing device, a recommendation of the selected item of content (again see [0012], [0042], [0045], “the game the gameplay support module may initiate a tutorial search only upon a content consumer's request, (e.g. when the content consumer failed a challenge several times and requires assistance in the game). According to some embodiments of the present invention, the gameplay support module may provide the content consumer an option to set various filters according to which tutorials will be searched and suggested. For example, the content consumer may request the gameplay support module to search only for secrets when the content consumer is about to leave a scene which includes the secret and which the content consumer did not reveal. And [0049], "In this example of FIG. 7, the conclusion of the heuristic module (215) is saved by the remote application as a game parameter in the metadata file associated with the video capture uploaded by the gameplay publisher. In the exemplary case in which the signatures are received from a gameplay support module, the conclusion of the heuristic module (215) can be used by a recommendation engine which searches a database for a matching tutorial. The recommendation engine then suggests to the gameplay support module a list of matching tutorials from which the content consumer can select the one he wishes to watch.” [0056] and [0059] describe additional second criterion that can be used for selecting recommendation items of content – “other players (content consumers) […] may rate the tutorial publisher’s skills, or the content consumers may vote in favor/against or rate a gameplay tutorial […] by visiting a voting website”, and “collecting content consumers rate and/or or vote and adding the rating/vote statistics to the game metadata” wherein this metadata is used to index the gameplay metadata and used for “sending information regarding suggested clips that may be relevant to the content consumer”.
Although Shoshan teaches the same inventive concept substantially as claimed, including that second criterion can be used to select items of recommendation content, the second criterion comprising ratings or votes by other content consumers, Shoshan does not specifically contemplate whether second criterion could also include “a most viewed item of content of the plurality of items of content.” Kumar is an analogous prior art reference that, like Shoshan, includes a recommendation engine for recommending items of content to a user of a digital application. Kumar teaches that a “number of views” can be collected by a data collection module in addition to user likes and dislikes, see [0069], [0071], [0126], and that data including a number of views or “watch count” for items of content can be aggregated by the data collection module for a plurality of viewers interacting with a plurality of items. [0073] also notes that it is recorded whether a user watches items of content that were recommended for the user. [0125] describes that each item of content comprises stored popularity information including “historical number of likes….views”. Shoshan teaches that a “recommendation module” is “used to select a candidate set of items for each user” wherein “the recommendation module 235 selects a candidate set of a given number […] of the most popular items” and “constructs a list of item categories or tags […] in terms of ratings, views,  […] and selects a number (e.g., 100) of the most popular items”. Kumar then goes on to output recommended items of content selected in this fashion, stating in [0113], “The recommendation module 236 may order the items that are predicted to result in the most favorable response by the user and present those items to the user in the best predicted order. The most favorable response may be defined by a user response such as interaction time, likelihood to view […]” (emphasis added).
It would have been obvious to one having ordinary skill in the art at the time of the invention that the recommendation engine of Shoshan could have additionally factored a number of views of content items into Shoshan’s recommendation process to produce the same predictable result as Kumar – to select items of content that are predicted to be the most favorable for the user and most likely to result in the user interacting fully with the recommended content (See [0113] of Kumar for this motivation.)
Re claims 2, 12, [0012] of Shoshan describes, the game play publisher computer systems are configured to detect the failure by the one or more gamers to succeed at one or more positions during a game a specified number of times and to recommend to the one or more gamers one or more video or video/audio clips tutorials corresponding to the one or more positions. The specified number of times may be greater than 1.” Refer additionally to: [0042] of Shoshan, which describes that, "the gameplay publisher and/or the gameplay support module may detect in the video game and/or in the audio stream one or more game parameters. The game parameters may comprise: [...] number of failures in the level;" and also [0059], which describes measuring and recording a number of failures of a player compared to other players to establish a difficulty a given player is having overcoming a challenge.
Re claims 3 and 13, [0032] of Shoshan describes that the recommendation engine receives a plurality of requests from a plurality of consumers 6 who are playing games resulting in unique instances of metadata that causes individual video clips that match the metadata to be suggested to the consumers. See also Fig. 1, “Content Consumers” 6 each in two-way communication with recommendation engine 3. 
Re claims 4-5, 14-15, Shoshan discloses that the tutorial videos recommended by his system and served to consumer players who are judged to need them can be authored by other players who have successfully completed challenges in games. Refer to tutorial generation in [0030]-[0035] which describe a gameplay publisher application being run on video game platforms being played by gamers who wish to publish a tutorial or demonstration of a gameplay, wherein metadata is extracted from gameplay data measured from real-time gameplay by the other players. Refer also to Fig. 1, Tutorial Publishers 1.
Re claims 6, 16, [0057] of Shoshan describes that, “the gameplay publisher and/or the gameplay support module may extract certain information from the gameplay, for instance, the tutorial publisher's or the content consumer's skill or the difficulty of a certain scene/game level. For example, by determining the time it takes the gamer to progress within a level and/or by the number of times he failed/died in a certain location, the gameplay publisher and/or the gameplay support module may under­ stand the level difficulty and/or the gamer's skill. A failure/ death can be determined for instance, by an instant change of position/orientation, and/or by detecting a loading screen.” A loading screen, indicating that a previous game has ended and a new game is beginning, and/or a death in the game meet the limitation of a termination of an attempt to overcome a challenge. 
Re claims 7, 17, Shoshan discloses that users can specify filters that serve as content recommendation settings for their user account. [0045] of Shoshan states that, “the gameplay support module may provide the content consumer an option to set various filters according to which tutorials will be searched and suggested. For example, the content consumer may request the gameplay support module to search only for secrets when the content consumer is about to leave a scene which includes the secret and which the content consumer did not reveal.”
Re claims 9 and 19, [0059] of Shoshan describes that the tutorial videos available for selection can be subject to ratings and/or voting by consumers which result in rating/vote statistics to be added to the metadata used to affect selection of the content by the gameplay support modules. 
Re claim 11, refer to the rejection of claim 1. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoshan in view of Kumar and further in view of US 2013/0005471 to Chung.
Re claims 10, 20, Although Shoshan already contemplates metadata associated with tutorial videos being used to affect selection thereof by gameplay support modules (such as consumer’s ratings/votes), and Kumar further teaches in [0073] that data gathered in his system by his data collection module includes timestamps when items of content were viewed by users, Shoshan-Kumar do not specifically contemplate using timestamps to affect the recommendation of content. 
Chung is an analogous prior art reference in the art of generating hints for interactive video games that teaches in [0053] that a stored hint should be forwarded to the player based on criteria including “on a last recently stored basis”. It would have been obvious to one having ordinary skill in the art at the time of the invention that Shoshan-Kumar’s tutorial information could have been recommended based on a most recent upload or last-modified time stamp as taught by Chung without causing any unexpected results. The motivation to do so would be to ensure players receive the most up-to-date content, which is important since game versions may be updated over time, and old assistance data may not reflect current game features. 
Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Shoshan in view of Kumar and further in view of US 2008/0134053 A1 to Fischer.
Re claims 51-52, Although Shoshan in view of Kumar teaches the same inventive concept substantially as claimed, including a content recommendation engine for a video game that can pertain to failures to overcome challenges in the game, Shoshan in view of Kumar are silent as to whether recommendations can be disabled, and only displaying recommendations that are not disabled based on a setting of a user account.
Fischer is an analogous prior art reference that, like Shoshan, deals with automatic generation of content recommendations (Title, Abstract, Fig. 4). Shoshan teaches that it was known in such art to not only consider a most-viewed item of content ([0054], “most popular recommendations among my friends,” and “most popular recommendations among all viewers this week”) but also to, “filter the recommendations at clients 102 based on that client’s profile […] based on various criteria, such as Alice’s age, Alice’s location, Alice’s other activities […] For example. recommendations for content that contains adult material may be filtered out from being sent to Alice.” [0058] See also claim 6 of Fischer which recites, “filtering the selected recommendations based on a profile of the user”
	It would have been further obvious to one having ordinary skill in the art at the time of the invention that the most-viewed content recommendation feature of Kumar could have also included a user-profile specific filter as taught by Fischer for use with the analogous content recommendation invention of Shoshan without causing any unexpected results. One of skill in the art would have expected it to be desirable to suppress displaying recommendations that weren’t relevant based on a user’s age, activities, or other criteria.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715